UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                          :
MICHAEL THOMAS, ROMELO RIVERA,                            :
and VERNIECE CARMONA, Individually                        :
and on behalf of all other persons similarly              :
situated,                                                 :
                                                          : No. 1:21-cv-01325 (BMC)
                           Plaintiffs,                    : Oral Argument Requested
                                                          :
         -against-                                        :
                                                          :
AMAZON.COM, INC.,
                                                          :
                           Defendant.                     :
----------------------------------------------------------x

                       NOTICE OF DEFENDANT’S MOTION TO DISMISS

        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and

declaration of Gabrielle Levin, dated May 27, 2021, and all prior papers and proceedings had

herein, Defendant Amazon.com, Inc., (“Amazon”) respectfully moves this Court, before the

Honorable Brian M. Cogan, United States District Court for the Eastern District of New York, at

the Theodore Roosevelt United States Courthouse, 225 Cadman Plaza East, Room 704S,

Brooklyn, NY 11201, for an order dismissing with prejudice Plaintiffs’ First Amended Class

Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

        Pursuant to this Court’s Order dated May 13, 2021, see May 13, 2021 Order regarding

Initial Conference Hearing, Plaintiffs’ brief in opposition is due June 10, 2021, and Amazon’s

reply brief is due June 17, 2021.

          Dated: May 27, 2021

                                                     Respectfully submitted,


                                                     /s/ Gabrielle Levin
                                                     Gabrielle Levin


                                                         1
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166
Tel.: (212) 351-3901
glevin@gibsondunn.com

Timothy Loose (pro hac vice forthcoming)
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue
Los Angeles, CA 90071
Tel.: (213) 229-7746
tloose@gibsondunn.com

Attorneys for Defendant




  2
